The opinion of the Court was delivered by
Pettit, President.
-The act of assembly of the 30th of March 1811, which first established the district court for the city and *271county of Philadelphia, marked out the jurisdiction which belongs to the present court. It expressly provides that the court shall have no jurisdiction except where the sum in controversy 'hall exceed 100 dollars. In this case, the sum, which by his own showing the plaintiff had a right to demand, was but til) dollars. The sum in controversy could not exceed that amount. By the plain language of the act, then, the court has no jurisdiction. The result would, be the same in every case in which the principal and interest at the date of the judgment, do not altogether amount lo a sum exceeding 100 dollars. In Kline v. Wood, 9 Serg. & Rawle 300, the supreme court say, that wherever the plaintiff could not recover costs if he had sued in the court of common pleas, before the erection of the district court, without having filed a previous affidavit under the 26th section of the 100 dollar law, there the district court has no jurisdiction. Though, by the operation of the acts relative to the district court, a plaintiff in the common pleas of Philadelphia county cannot secure himself in regard to costs by a previous affidavit, yet it is conceded in Kline v. Wood, that the jurisdiction of the common pleas as to debts and demands not exceeding 100 dollars is not by any law taken away.
Cooper v. Coats, 1 Dall. 308, and Stewart v. Mitchell’s Administrators, 13 Serg. & Rawle 287, are authorities to prove, that, prior to the establishment of the district court, a party situated like the present plaintiff, could not have recovered costs, if he had entered up the judgment in the court of common pleas. Taken in conned ion with Kline v. Wood, they show that though the common pleas could have entertained jurisdiction of a suit upon this very bond, yet that: the plaintiff would not in that court have been entitled to costs. The test then suggested by the supreme court is directly applicable.
Having had an opportunity of conferring upon this subject with the president of the common pleas, I am happy in being able to state that the opinion now expressed is in accordance with the views of the judges of that court. The practice there, in regard to the exercise of jurisdiction to the extent just mentioned, was adopted soon after the passage of the act of the 20th of March 1810, and has been uniformly maintained to the present time.
Rule absolute.